Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  February 1, 2017                                                  Stephen J. Markman,
                                                                               Chief Justice

                                                                     Robert P. Young, Jr.
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
  155227-8 (60)                                                         David F. Viviano
                                                                    Richard H. Bernstein
                                                                          Joan L. Larsen,
                                                                                    Justices
  DORICE M. BOYD,
            Plaintiff-Appellee,
  v                                            SC: 155227
                                               COA: 333414
  AMERICAN EQUITY INVESTMENT LIFE              Wayne CC: 15-011731-CZ
  INSURANCE CO.,
           Defendant-Third Party Plaintiff-
           Appellee,
  v
  ORLANDO PEAY,
           Third Party Defendant-Appellant,
  v
  STATE TREASURER,
             Third Party Defendant-Appellee.
  _____________________________________/

  STATE TREASURER,
           Plaintiff-Appellee,
  v                                            SC: 155228
                                               COA: 333415
  ORLANDO PEAY,                                Wayne CC: 15-013864-CZ
           Defendant-Appellant,
  and
  DORICE M. BOYD and AMERICAN EQUITY
  INVESTMENT LIFE INSURANCE CO.,
             Defendants-Appellees.
  _____________________________________/
                                                                                                                2




        On order of the Chief Justice, the motion to waive fees is considered and it is
DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
for filing fees.
        Within 21 days of the certification of this order, plaintiff shall pay to the Clerk of
the Court the initial partial filing fee of $75.00, shall submit a copy of this order with the
payment, and shall refile the copy of the pleadings which is being returned with this
order. Failure to comply with this order shall result in the appeal not being filed in this
Court.
        If plaintiff timely files the partial fee and refiles the pleadings, monthly payments
shall be made to the Department of Corrections in an amount of 50 percent of the
deposits made to plaintiff’s account until the payments equal the balance due of $300.00.
This amount shall then be remitted to this Court.
        Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil actions
in this Court until the entry fee in this case is paid in full.
        The Clerk of the Court shall furnish two copies of this order to plaintiff and return
plaintiff’s pleadings with this order.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          February 1, 2017
        jam
                                                                              Clerk